DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT102018000004656, filed on 18 April 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Caretta (WO2000035666) in view of Carstens (DE202013101050).
Regarding claim 26, Caretta discloses a method for building green tyres comprising:
providing a forming drum (“toroidal support” (3));
providing at least one feeding apparatus configured for feeding an elementary semifinished product (“extruder” (15));
associating an anthropomorphic robotized arm with said forming drum (“robotized arm” (16)); and
sending movement commands to said anthropomorphic robotized arm in order to move said forming drum in a working zone (p.12 L17-21),
said working zone being defined at an outlet area where said elementary semifinished product exits said feeding apparatus (Fig 1, via the outlet of “extruder” (15)),
said forming drum being moved in said working zone while said feeding apparatus is feeding said elementary semifinished product, so that said elementary semifinished product is laid on said forming drum in coils arranged side by side or at least partially overlapping each other for making at least one component of a green tyre of a given tyre model (Fig 1, p.11 L4-13).
	While Caretta does not explicitly disclose how the robotized arm is operated, it would have been obvious to one of ordinary skill in the art to have the operation of sending movement commands to the robotized arm of Caretta comprise of; determining target coordinates, associated with said at least one component of said green tyre, for said anthropomorphic robotized arm in order to move said forming drum in said working zone, retrieving from a memory area a correction function associated with said anthropomorphic robotized arm and said working zone, modifying said target coordinates by means of said correction function, thereby obtaining processed coordinates, and using said processed coordinates for said movement commands prior to the earliest effective priority date of the instant application, as Carstens, which involves the control of a robotized arm with a manufacturing process, teaches that a robotized arm can be controlled by determining target coordinates for said anthropomorphic robotized arm in order to move said forming drum (attached to the robotize arm), retrieving from a memory area (via “master computer” (14)) a correction function associated with said anthropomorphic robotized arm and said working zone, modifying said target coordinates by means of said correction function, thereby obtaining processed coordinates, and using said processed coordinates for said movement commands ([0039]) for the benefit of correcting deviations that may occur ([0039]), deviations which would result in a defective tire product.
	Regarding claim 27, modified Caretta teaches all limitations of claim 26 as set forth above. Additionally, Carstens teaches that the method can further comprises a correction function ([0039] via “correction values”).
	Regarding claim 28, modified Caretta teaches all limitations of claim 27 as set forth above. Additionally, Carstens teaches that defining said correction function comprises: defining a plurality of known positions having known coordinates ([0013] via “measurement sample”); moving said anthropomorphic robotized arm in a manner such that said anthropomorphic robotized arm will reach, in succession, determined positions, each one corresponding to a respective one of said known positions ([0013]); when said anthropomorphic robotized arm is in each one of said determined positions, detecting acquired coordinates of said anthropomorphic robotized arm ([0013]); comparing the known coordinates of each one of said known positions with the acquired coordinates associated with the respective determined position ([0013]); and calculating said correction function on the basis of said comparison ([0039]).
	Regarding claim 29, modified Caretta teaches all limitations of claim 28 as set forth above. Additionally, Carstens teaches that comparing said known coordinates with said acquired coordinates comprises calculating a difference between the known coordinates of each one of said known positions and the acquired coordinates associated with the respective determined position ([0039]).
	Regarding claim 30, modified Caretta teaches all limitations of claim 29 as set forth above. While modified Caretta does not explicitly teach that moving said anthropomorphic robotized arm comprises receiving displacement commands from a user, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so for the predictable result of providing a starting point for which correction functions can be determined from (see MPEP 2143).
Regarding claim 31, modified Caretta teaches all limitations of claim 30 as set forth above. Additionally, Carstens teaches that said displacement commands are issued by an external manual control device ([0039] via “master computer” (14)).
Regarding claim 32, modified Caretta teaches all limitations of claim 31 as set forth above. Additionally, Carstens teaches that calculating said correction function on the basis of said differences comprises applying a fitting operation executed on differences between the acquired coordinates and the known coordinates ([0039]).
Regarding claim 33, modified Caretta teaches all limitations of claim 32 as set forth above. Additionally, Carstens teaches that said target coordinates are at least partially different from the known coordinates of said known positions ([0039]).
Regarding claim 34, modified Caretta teaches all limitations of claim 33 as set forth above. Additionally, Carstens teaches that one or more positions of said anthropomorphic robotized arm associated with said target coordinates are reachable with two or more different configurations of said anthropomorphic robotized arm ([0013] as the robot arm has 6 degrees of freedom, allowing for multiple orientations to achieve one or more positions).
	Regarding claim 35, modified Caretta teaches all limitations of claim 34 as set forth above. Additionally, Carstens teaches that the method further comprising selecting one of said two or more different configurations, on the basis of configurations of said anthropomorphic robotized arm used for bringing said anthropomorphic robotized arm into said determined positions ([0013]).

Claims 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Caretta (WO2000035666) and Carstens (DE202013101050) in view of Du (US20190168385).
Regarding claim 36, modified Caretta teaches all limitations of claim 35 as set forth above. While modified Caretta does not explicitly teach that defining said plurality of known positions comprises: providing a calibration device; and moving said calibration device so as to define said known positions, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Du, which is concerned with the calibration of a robotic arms position, teaches that a method of defining said plurality of known positions can comprise of providing a calibration device (“correct robot arm” (102) with “light emitter” (11)) and moving said calibration device so as to define said known position ([0021]) for the benefit of ensuring robot arm precision ([0003]).
Regarding claim 37, modified Caretta teaches all limitations of claim 36 as set forth above. Additionally, Du teaches that said calibration device comprises: a base plate (unlabeled square component at the base of “correct robot arm” (102)), a support rotatably mounted on said base plate (“correct robot arm” (102)); and a reference element translatably mounted on said support (“light emitter” (110)).
	Regarding claim 38, modified Caretta teaches all limitations of claim 37 as set forth above. Additionally, Du teaches that moving said calibration device comprises rotating said support relative to said base plate and/or translating said reference element along said support, said reference element defining said known positions ([0021]).
	Regarding claim 39, modified Caretta teaches all limitations of claim 38 as set forth above. Additionally, Carstens teaches that said correction function is independent of said given tyre model ([0039], in that tire size is not taught as a variable that impacts the correction function).
	Regarding claim 40, modified Caretta teaches all limitations of claim 39 as set forth above. Additionally, Carstens teaches that said correction function is a piecewise- defined function, each piece being associated with a different portion of said working zone, said correction function being defined differently in two or more of said pieces ([0037], in that there can be multiple measurements at different points).
	Regarding claim 41, modified Caretta teaches all limitations of claim 40 as set forth above. Additionally, Carstens teaches that the anthropomorphic robotized arm has at least six axes of rotation ([0013]).

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER D BOOTH/Examiner, Art Unit 1749            

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749